

114 S2723 IS: Congressional Whistleblower Protection Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2723IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Grassley (for himself, Mrs. McCaskill, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Congressional Accountability Act of 1995 to apply whistleblower protections available
			 to certain executive branch employees to legislative branch employees, and
			 for other purposes.
	
		1.Application of whistleblower protection
			 rules to legislative branch employees
 (a)Short titleThis Act may be cited as the Congressional Whistleblower Protection Act of 2016.
 (b)Whistleblower amendmentsPart A of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.) is amended—
 (1)in the part heading, by striking fair labor standards, and all that follows and inserting and other protections and benefits;
 (2)by redesignating section 207 as section 208; and
 (3)by inserting after section 206 the following:
					
						207.Rights and protections under whistleblower
				protection rules
							(a)Rights and Protections Described
 (1)In generalNo employing office may take or fail to take, or threaten to take or fail to take, a personnel action (within the meaning of chapter 23 of title 5, United States Code) with respect to any covered employee or applicant for employment because of—
 (A)any disclosure of information by a covered employee or applicant which the employee or applicant reasonably believes evidences—
 (i)a violation of any law, rule, or regulation; or
 (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety;
										if such disclosure is not
				specifically prohibited by law and if such information is not
			 specifically
				required by Executive order or the rules of the Senate or the House
			 of
				Representatives to be kept secret in the interest of national
			 defense or the
 conduct of foreign affairs; or(B)any disclosure to the General Counsel, or to the Inspector General of a legislative or executive agency or another employee designated by the head of the legislative or executive agency to receive such disclosures, of information which the employee or applicant reasonably believes evidences—
 (i)a violation of any law, rule, or regulation; or
 (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.
 (2)DefinitionsFor purposes of this section and for purposes of applying the procedures established under title IV for the consideration of alleged violations of this section—
 (A)the term covered employee includes an employee of the Government Accountability Office or Library of Congress; and
 (B)the term employing office includes the Government Accountability Office and the Library of Congress.
 (b)RemedyThe remedy for a violation of subsection (a) shall be such remedy as would be appropriate if awarded under chapter 12 of title 5, United States Code, with respect to a prohibited personnel practice described in section 2302(b)(8) of such title.
							(c)Regulations To Implement Section
 (1)In generalThe Board shall, pursuant to section 304, issue regulations to implement this section.
 (2)Agency regulationsThe regulations issued under paragraph (1) shall be the same as the substantive regulations promulgated by the Merit Systems Protection Board to implement chapters 12 and 23 of title 5, United States Code, except to the extent that the Board of Directors of the Office of Compliance may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section..
				(c)Technical and conforming
			 amendments
 (1)Table of contentsThe table of contents for part A of title II of the Congressional Accountability Act of 1995 is amended—
 (A)by striking the item relating to part A and inserting the following: PART A—Employment discrimination, family and medical leave, and other protections and benefits;  and(B)by striking the item relating to section 207 and inserting the following:
						Sec. 207. Rights and protections under whistleblower protection rules.Sec. 208. Prohibition of intimidation or reprisal..
 (2)Application of lawsSection 102(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1302(a)) is amended by adding at the end the following:
					
 (12)Section 2302(b)(8) of title 5, United States Code..
 (3)Other conforming amendmentsSection 62(e)(2) of the Internal Revenue Code of 1986 is amended— (A)by striking or 207 and inserting 207, or 208; and
 (B)by striking or 1317 and inserting 1317, or 1318.